DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/22 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 7-8, 17-19, 26, 33-36, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al. (U.S. Pub. No. 2018/0085580).
Regarding claim 1, Perez discloses:
An electrode patch (at least paragraph 0045 and 0059) comprising: a flexible substrate (flexible circuit carrier 525); and an electrode array (electrodes 535) arranged on the flexible substrate, wherein the electrode array includes a plurality of electrodes (figures 5D-5F and paragraph 0825 disclose wherein the electrodes 535 are arranged on the flexible circuit carrier 525 and wherein there are a plurality or array of electrodes 535), each of the plurality of electrodes comprising a hydrogel (hydrogel pads 520) that defines a raised geometry such that the hydrogel extends beyond a distal-most plane of the electrode patch and such that the hydrogel is configured to be in direct and uninterrupted contact with a skin of a patient (Figures 5D-5F show wherein the hydrogel pads 520 are raised and extend beyond the distal plane of the patch structure so as to make direct and uninterrupted contact with the skin of the subject).
Regarding claim 2, Perez discloses the electrode patch of claim 1, Perez further discloses:
wherein the raised geometry has a dome-like, convex, cylindrical, pyramidal, or cone-like shape (Figures 5B-5E show wherein the raised hydrogel geometry is cylindrical).
Regarding claim 3, Perez discloses the electrode patch of claim 1, Perez further discloses:
wherein the raised geometry is configured to closely contact or push into the skin of the patient (paragraphs 0779-0780 disclose wherein the hydrogel pad is configured to be in epidermal contact with the patient).
Regarding claim 4, Perez discloses the electrode patch of claim 1, Perez further discloses:
wherein each of the electrodes is attached to the flexible substrate (figures 5D-5F and paragraph 0825 disclose wherein each of the electrodes 535 are arranged on the flexible circuit carrier 525).
Regarding claim 7, Perez discloses the electrode patch of claim 1, Perez further discloses:
where the electrode array comprises at least two independently addressable electrodes (at least figures 5D and 5F show wherein there are at least two independent electrodes 535).
Regarding claim 8, Perez discloses the electrode patch of claim 1, Perez further discloses:
wherein the electrode array comprises at least three electrodes (at least figures 5D and 5F show wherein there are four electrodes 535).
Regarding claim 17, Perez discloses the electrode patch of claim 1, Perez further discloses:
wherein the flexible substrate comprises at least one groove or at least one cutout (Figures 5D and 5F show wherein each flexible circuit carrier 535 has a cutout separating the individual flexible circuit carriers).
Regarding claim 18, Perez discloses the electrode patch of claim 1, Perez further discloses:
wherein at least a portion of the electrode patch is translucent or transparent (paragraph 0766 discloses wherein the housing of the patch device can be transparent).
Regarding claim 19, Perez discloses the electrode patch of claim 1, Perez further discloses:
wherein the plurality of electrodes are arranged in a grid, a circle pattern, a semi-circular pattern, or an arc pattern (figures 5D and 5F show wherein the electrodes are arranged in a circular pattern).
Regarding claim 26, Perez discloses the electrode patch of claim 1, Perez further discloses:
a compression pad configured to apply pressure to the electrode array (Figure 5E and paragraphs 0825-0826 disclose wherein the overmold portions surrounds the electrode structure and is made of a low durometer or soft gel material (compression pad)).
Regarding claim 33, Perez discloses the electrode patch of claim 1, and further discloses:
A system comprising: an electronics module (controller and pulse generator) operably coupled to the electrode array (paragraph 0095 discloses wherein the controller and pulse generator is in connection with the electrodes), wherein the electronics module is configured to: deliver a stimulus to an electroactive tissue via the electrode array (paragraph 0095 discloses wherein the controller controls the electrical stimulation delivered to the electrodes via the pulse generator); or record an evoked electrical response from the electroactive tissue via the electrode array (abstract and paragraph 0483 disclose wherein the control device or controller can record the stimulation and/or measurement data).
Regarding claim 34, Perez discloses the system of claim 33, and further discloses:
wherein the electronics module is configured to deliver the stimulus to the electroactive tissue via the electrode array and record the evoked electrical response from the electroactive tissue via the electrode array (paragraph 0095 discloses wherein the controller controls the electrical stimulation delivered to the electrodes via the pulse generator abstract and paragraph 0483 disclose wherein the control device or controller can record the stimulation and/or measurement data).
Regarding claim 35, Perez discloses the system of claim 34, and further discloses:
wherein the electronics module is further configured to use the recorded evoked electrical response to adjust the stimulus delivered to the electroactive tissue (paragraphs 0052, 0723, and 1050 discloses wherein the system is able to adjust the electrical stimulations based on the measurement or recorded responses).
Regarding claim 36, Perez discloses the system of claim 33, and further discloses:
wherein the electroactive tissue is a nerve (paragraph 0045 discloses wherein the devices applies stimulation to the subject’s nerves). 
Regarding claim 46, Perez discloses the patch of claim 1, and further discloses:
wherein the hydrogel is a distal-most portion of the electrode patch (See figures 5B and 5E).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Ylotalo et al. (U.S. Pub. No. 2012/0209102).
Regarding claim 5, Perez discloses the electrode patch of claim 4, Perez further discloses:
wherein each of the electrodes further comprises an electrode contact (paragraphs 0810-0812 and 0825 disclose wherein the electrodes have electrode contacts)
Yet Perez does not specifically disclose:
wherein the electrode contact is printed on the flexible substrate.
However, in the same field of electrode structure devices, Ylotalo discloses:
wherein the electrode contact is printed on the flexible substrate (Paragraphs 0014-0015 and 0034 disclose wherein the electrode is printed on a PET substrate film).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perez to incorporate wherein the electrode contact is printed on the flexible substrate, as taught by Ylotalo, as a simple substitution for the electrode contact attachment system of Perez, to achieve the predictable result of electrode attachment. 
Claims 10-11, 16, 22, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Mathew et al. (U.S. Pub. No. 2016/0228691) (previously cited)
Regarding claim 10, Perez discloses the electrode patch of claim 1, yet Perez does not  disclose:
further comprising an intermediate layer arranged on the flexible substrate.
However, in the same field of electrode structure devices, Matthew discloses:
further comprising an intermediate layer (backing layer 130) arranged on the flexible substrate (see at least figures 2-4).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perez to incorporate an intermediate layer arranged on the flexible substrate, as taught by Matthew, in order to provide stable accommodation for the contact member (paragraph 0025). 
Regarding claim 11, Perez in view of Matthew discloses the electrode patch of claim 10, yet Perez does not disclose:
wherein the intermediate layer comprises a plurality of openings, wherein each respective opening corresponds to one of the plurality of electrodes.
However, in the same field of electrode structure devices, Matthew discloses:
wherein the intermediate layer comprises a plurality of openings, wherein each respective opening corresponds to one of the plurality of electrodes (Figures 2-4 and paragraphs 0075-0077 disclose wherein the backing layer 130 has an opening at aperture 131 that corresponds to individual electrode terminals 120). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the intermediate layer comprises a plurality of openings, wherein each respective opening corresponds to one of the plurality of electrodes, as taught by Matthew, in order to provide stable accommodation for the contact member (paragraph 0025).
Regarding claim 16, Perez in view of Matthew discloses the electrode patch of claim 10, yet Perez does not disclose:
wherein the intermediate layer comprises at least one groove or at least one cutout.
However, in the same field of electrode structure devices, Matthew discloses:
wherein the intermediate layer comprises at least one groove or at least one cutout (Figures 2-4 and paragraphs 0075-0077 disclose wherein the backing layer 130 has a cutout forming the aperture 131).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the intermediate layer comprises at least one groove or at least one cutout, as taught by Matthew, in order to provide stable accommodation for the contact member (paragraph 0025).
Regarding claim 22, Perez discloses the electrode patch of claim 1, yet Perez does not disclose:
wherein the plurality of electrodes are unevenly distributed.
However, in the same field of electrode structure devices, Matthew discloses:
wherein the plurality of electrodes are unevenly distributed (paragraph 0044 disclose wherein the electrodes can be arranged in an irregular pattern with varying distances between electrodes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perez, to incorporate wherein the plurality of electrodes are unevenly distributed, as taught by Matthew, as a simple substitution for the even distribution of electrodes of Perez, to achieve the predictable result of applying and measuring electric stimulations. 
Regarding claim 32, Perez discloses the electrode patch of claim 1, yet Perez does not disclose:
a plurality of traces, wherein each of the traces extends between a respective electrode and a peripheral region of the electrode patch.
However, in the same field of electrode structure devices, Matthew discloses:
a plurality of traces, wherein each of the traces extends between a respective electrode and a peripheral region of the electrode patch (paragraph 0038 discloses wherein the system contains lines or wires that connect the electrodes to external circuitry or connector C located at a peripheral region (see figure 1)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perez, to incorporate a plurality of traces, wherein each of the traces extends between a respective electrode and a peripheral region of the electrode patch, as taught by Matthew, as a simple substitution for the connection method of Perez, to achieve the predictable result of connecting the electrodes and circuitry of the system.
Regarding claim 37, Perez discloses the system of claim 33, yet Perez does not disclose:
wherein the electronics module is further configured to independently address each of the plurality of electrodes.
However, in the same field of electrode structure devices, Matthew discloses:
wherein the electronics module is further configured to independently address each of the plurality of electrodes (paragraph 0034 discloses wherein the each of the plurality of electrodes can be independently controlled by the external circuit (electronics module)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perez, to incorporate wherein the electronics module is further configured to independently address each of the plurality of electrodes, as taught by Matthew, in order to selectively control individual electrode stimulations for selective application.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Ylotalo, as applied to claim 5, and further in view of Cui et al. (U.S. Pub. No. 2009/0005667) (previously cited).
Regarding claim 6, Perez in view of Ylotalo discloses the electrode patch of claim 5, Yet Perez does not disclose:
wherein the hydrogel is molded onto the electrode contact.
However, in the same field of electrode contact devices, Cui, discloses:
wherein the hydrogel is molded onto the electrode contact (paragraph 0109 discloses wherein a hydrogel contact element of the electrode is molded around a probe 30 (electrode contact) of the electrode).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the hydrogel is molded onto the electrode contact, as taught by Cui, as a simple substitution for the undisclosed hydrogel application process of Perez, to achieve the predictable result of forming a hydrogel electrode contact member for contacting the skin of a user.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perez, as applied to claim 1, and further in view of Aziz et al. (U.S. Pat. No. 8897853) (previously cited).
Regarding claim 9, Perez discloses the electrode patch of claim 1, yet Perez does not disclose:
further comprising an adhesive layer arranged on at least a portion of the flexible substrate.
However, in the same field of electrode contact devices, Aziz discloses:
further comprising an adhesive layer arranged on at least a portion of the flexible substrate (Figure 3 and column 8, lines 24-30 disclose wherein the electrode system contains an adhesive layer 44 attached to the flexible Gore-Tax substrate layer 62 (see column 7, lines 64-67, column 8, lines 1-3, and column 10, lines 8-17)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perez to incorporate an adhesive layer arranged on at least a portion of the flexible substrate, as taught by Aziz, in order to allow the electrode to remain in place on the subject’s skin (column 8, lines 24-30).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Matthew, as applied to claim 10, and further in view of Fendrock et al. (U.S. Pub. No. 2003/0088167) (previously cited)).
Regarding claim 14, Perez in view of Matthew discloses the electrode patch of claim 10, yet Perez does not disclose:
further comprising an adhesive layer arranged on at least a portion of the intermediate layer.
However, in the same field of electrode contact devices, Fendrock discloses:
further comprising an adhesive layer arranged on at least a portion of the intermediate layer (Figure 2 shows wherein at least a portion of the adhesive layer 50 is arranged on the conductive gel layer 35 (intermediate layer)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising an adhesive layer arranged on at least a portion of the intermediate layer, as taught by Fendrock, in order to allows the entirety of the electrode structure to be adhered to the skin of a subject. 
Claims 23, 24, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Rosenbluth et al. (U.S. Pub. No. 2019/0001129) (previously cited).
Regarding claim 23, Perez discloses the electrode patch of claim 1, yet Perez does not disclose:
wherein the electrode array comprises a first group of electrodes and a second group of electrodes. 
However, in the same field of electrode structure devices, Rosenbluth discloses:
wherein the electrode array comprises a first group of electrodes and a second group of electrodes (paragraphs 0180, 0188, and 0213 disclose wherein the electrodes may be separated or arranged as anode and cathode pairs).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perez, to incorporate wherein the electrode array comprises a first group of electrodes and a second group of electrodes, as taught by Rosenbluth, in order to influence the stimulation of nerve pulse direction (paragraph 0137). 
Regarding claim 24, Perez in view of Rosenbluth discloses the electrode patch of claim 23, yet Perez does not disclose:
wherein the arrangement of the first group of electrodes is different than the arrangement of the second group of electrodes, wherein the first group of electrodes is configured as a cathode and the second group of electrodes is configured as an anode, or wherein the first group of electrodes is configured for stimulation and the second group of electrodes is configured for recording.
However, in the same field of electrode patch devices, Rosenbluth discloses:
wherein the first group of electrodes is configured as a cathode and the second group of electrodes is configured as an anode, or wherein the first group of electrodes is configured for stimulation and the second group of electrodes is configured for recording (paragraphs 0180, 0188, and 0213 disclose wherein the electrodes may be separated or arranged as anode and cathode pairs).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the arrangement of the first group of electrodes is different than the arrangement of the second group of electrodes, wherein the first group of electrodes is configured as a cathode and the second group of electrodes is configured as an anode, or wherein the first group of electrodes is configured for stimulation and the second group of electrodes is configured for recording, as taught by Rosenbluth, in order to influence the stimulation of nerve pulse direction (paragraph 0137).
Regarding claim 44, Perez discloses the system of claim 33, yet Perez does not disclose:
wherein the electronics module is further configured for functional nerve imaging or a nerve conduction study.
However, in the same field of electrode patch devices, Rosenbluth discloses:
wherein the electronics module is further configured for functional nerve imaging or a nerve conduction study (paragraph 0332 discloses wherein the system measures the nerve conduction velocities of the subject).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the electronics module is further configured for functional nerve imaging or a nerve conduction study, as taught by Rosenbluth, in order to modify the time delay based on the individualized measurements (paragraph 0332). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Perez, as applied to claim 1, and further in view of Longinotti-Buitoni et al. (U.S. Pub. No. 2018/0184735) (previously cited).
Regarding claim 27, Perez discloses the electrode patch of claim 26, yet Perez does not disclose:
wherein the compression pad comprises a rigid member, and wherein the rigid member is configured to focus the pressure onto the electrode array.
However, in the same field of electrode contact devices, Longinotti-Buitoni discloses:
wherein the compression pad comprises a rigid member, and wherein the rigid member is configured to focus the pressure onto the electrode array (paragraph 0218 discloses wherein the system contains a more rigid material that provides support and structure for pushing against the compression layer which in turn exerts an appropriate amount of pressure against the electrode). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perez to incorporate wherein the compression pad comprises a rigid member, and wherein the rigid member is configured to focus the pressure onto the electrode array, as taught by Longinotti-Buitoni, in order to ensure that the electrode is held secure against the wearer’s skin.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Yang et al. (U.S. Pub. No. 2018/0193647) (previously cited).
Regarding claim 39, Perez discloses the system of claim 33, yet Perez does not disclose:
	wherein the electronics module is further configured to deliver a plurality of successive stimuli to the electroactive tissue via the electrode array with precise timing.
	However, in the same field of stimulation electrode systems, Yang discloses:
wherein the electronics module is further configured to deliver a plurality of successive stimuli to the electroactive tissue via the electrode array with precise timing (paragraph 0067 discloses wherein the stimulus timing can precisely be achieved and paragraphs 0041 and 0061 discloses wherein the stimuli can be delivered in waveforms, patterns, and pulse train stimuli (plurality of successive stimuli)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perez to incorporate wherein the electronics module is further configured to deliver a plurality of successive stimuli to the electroactive tissue via the electrode array with precise timing, as taught by Yang, such that data transmission overhead is reduced and allowing for faster adapting of the stimulation pattern (paragraph 0067). 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Yang, as applied to claim 39, and further in view of Stadler et al. (U.S. Pub. No. 2002/0016548) (previously cited).
Regarding claim 41, Perez in view of Yang discloses the system of claim 39, yet Perez does not disclose:
wherein the electronics module is further configured to cancel noise by averaging the plurality of successive stimuli.
However, in the same field of electrode stimulation systems, Stadler discloses:
wherein the electronics module is further configured to cancel noise by averaging the plurality of successive stimuli (paragraph 0104 discloses wherein the noise signal is filtered (canceled) by averaging the sample values over subsequent measurements or stimuli).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the electronics module is further configured to cancel noise by averaging the plurality of successive stimuli, as taught by Stadler, in order to improve the measurement data by removing or filtering out the noise component.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Pritchard (U.S. Pat. No. 5615687) (previously cited).
Regarding claim 43, Perez discloses the system of claim 33, yet Perez does not disclose:
wherein the electronics module comprises a driven right leg circuit configured to: measure the subject's common-mode; and force a ground of the electronics module to the subject's common-mode.
However, in the same field of electrode measurement systems, Pritchard discloses:
wherein the electronics module comprises a driven right leg circuit configured to: measure the subject's common-mode and force a ground of the electronics module to the subject's common-mode (column 2, lines 40-54 and column 4, lines 32-39 disclose wherein the system incorporates a right leg electrode which is driven to determine and remove the common mode voltage by running the common mode voltage through a ground).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perez to incorporate wherein the electronics module comprises a driven right leg circuit configured to: measure the subject's common-mode and force a ground of the electronics module to the subject's common-mode, as taught by Pritchard, in order to improve measurement accuracy by bringing the electric potential of the human patient and the relative ground of the electrode system in line with each other (column 2, lines 40-54).

Response to Amendment
Applicant amended claim 1 in the response filed 03/18/2022.

Response to Arguments
The Applicant’s arguments with respect to claims 1-11, 14, 16-19, 22-24, 26, 27, 32-37, 39, 41, 43, 44, and 46 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 03/18/2022.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792